DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-16, 18, and 20-22 are objected to because of the following informalities:  
(1) Regarding claim 1:
Line 15-16 recite “at the location of the user equipment”; there is a lack of antecedent basis, the examiner suggests changing to “at the location of an user equipment”.
(2) Regarding claim 7:
Lines 2-3 recite “a first sub-array” and lines 3-4 recite “a second sub-array”; the examiner suggests changing to “the first sub-array” and “the second sub-array” respectively because first sub-array and second sub-array has been introduced in claim 4.
(3) Regarding claim 8:
Line 4 recites “the receiver”; there is a lack of antecedent basis, the examiner suggests changing to “a receiver”.
(4) Regarding claim 9:
Line 4 recites “the strength”; there is a lack of antecedent basis, the examiner suggests changing to “strength”.
Line 5 recites “the receiver”; there is a lack of antecedent basis, the examiner suggests changing to “a receiver”.
(5) Regarding claim 10:
Line 4 recites “the strength”; there is a lack of antecedent basis, the examiner suggests changing to “strength”.
(6) Regarding claim 15:
Line 9 recites “the boresight direction”; there is a lack of antecedent basis, the examiner suggests changing to “a boresight direction”.
Line 10 recites “the antenna”; claims 1 and 15 mentioned about “the antenna array”, it is unclear which antenna it is referring to, the examiner suggests changing to “the antenna array” or “an antenna.
(7) Regarding claim 16:
Line 12 recites “the same point in time”; there is a lack of antecedent basis, the examiner suggests changing to “same point in time”.
(8) Regarding claim 20:
Line 1-2 recite “a user device”; the examiner suggests changing to “the user device”.
Line 3 recites “a user device”; the examiner suggests changing to “the user device”.
Line 5 recites “a user device”; the examiner suggests changing to “the user device”.
(8) Regarding claim 21:
Line 1-2 recite “a user device”; the examiner suggests changing to “the user device”.
Line 2 recites “wherein the steering of a null”; there is a lack of antecedent basis, the examiner suggests changing to “wherein steering of a null”.
Line 4 recites “a user device”; the examiner suggests changing to “the user device”.
Line 6 recites “a user device”; the examiner suggests changing to “the user device”.
(9) Regarding claim 22:
Line 1-2 recite “a user device”; the examiner suggests changing to “the user device”.
Line 4-5 recite “a user device”; the examiner suggests changing to “the user device”.
Line 7 recites “a user device”; the examiner suggests changing to “the user device”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/336,686 (Publication 2021/0266051 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
Application 16/336,686
2
A spatial location device for identifying a location of a user equipment within a coverage area, the spatial location device comprising: 
a beamforming subsystem, 
a controller, 
an antenna array, and 
a receiver; 

the beamforming subsystem being coupled to the controller, the receiver and the antenna array, the beamforming subsystem being operable to process RF signals received from the user equipment by the antenna array and to provide the processed RF signals to the receiver to form at least two virtual antenna lobes, wherein processing the RF signals comprises varying at least one characteristic of the RF signals in response to control signals from the controller to vary at least one pointing angle of the at least two virtual antenna lobes such that the at least two virtual antenna lobes intersect; wherein the controller is operable to determine a location of the user equipment based on the processed RF signals received by the receiver.
1
A wireless notification device for notifying user equipment within a coverage area, the wireless notification device comprising: 

a beamforming subsystem, 
a controller, 
an antenna array, 
a receiver, and 
a broadcasting subsystem; 
the beamforming subsystem being coupled to the controller, the receiver and the antenna array, the beamforming subsystem being operable to process RF signals received from the user equipment by the antenna array and to provide the processed RF signals to the receiver to form at least two virtual antenna lobes, wherein processing the RF signals comprises varying at least one characteristic of the RF signals in response to control signals from the controller to vary at least one pointing angle of the at least two virtual antenna lobes such that the at least two virtual antenna lobes intersect; wherein the controller is operable to determine a location of the user equipment based on the processed RF signals received by the receiver; 
the broadcasting subsystem being operable to disseminate an identification code within the coverage area.


Claim 1 of US application 16/336,686 (publication 2021/0266051 A1) discloses all components and functions of the spatial location device of claim 2, therefore, claim 2 is anticipated by claim 1 of  US application 16/336,686 (publication 2021/0266051 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steer et al. (US 2013/0009821 A1).
(1) Regarding claim 1:
A spatial location device (figure 5) comprising: 
a beamforming subsystem (beam steering control apparatus 510 of beam steerer 506 and variable phase shifter 503-1, 503-2, 505-1, 505-2 in figure 5, para. 0165), 
a controller (access controller 514 in figure 5), 
an antenna array (dipole antennas 502 and 504 in figure 5), and 
a transmitter (a radio frequency (RF) transmitter, para. 0164); 
the beamforming subsystem being coupled to the controller, the transmitter and the antenna array (as shown in figure 5, para. 0164), the beamforming subsystem being operable to process RF signals received from the transmitter and to provide processed RF signals to the antenna array to cause the antenna array to form at least two antenna lobes (beam steerer 506 includes a beam steering control apparatus 510 that is functionally connected to the location estimation controller 512 and to control inputs of two pairs of variable phase shifter 503-1, 503-2 and 505-1, 505-2 that are respectively connected to inputs of the dipole antennas 502 and 504, para. 0165; as shown in figure 1, it shows access points 200 and 220 generating beam 202 and 204, para. 0096; the examiner interprets the beams 202 and 204 as the claimed antenna lobes), wherein the beamforming subsystem generates the processed RF signals by varying at least one characteristic of the RF signals in response to control signals from the controller to vary at least one pointing angle of the at least two antenna lobes (beam steerer 506 is configured to steer the antenna beams generated by the two dipole antennas 502 and 504 to a plurality of beaming angles, para. 0170) such that the at least two antenna lobes intersect at the location of the user equipment (location estimation controller 512 is configured to estimate a bearing angle from a reference point of the multi-beam antenna pattern generated by the two dipole antennas 502 and 504 to the wireless terminal by determining a beaming angle at which a ratio of the respective received signal property of the wireless signals transmitted on the respective antenna beams of the multi-beam antenna pattern is substantially equal to a predetermined value, para. 0176; the location estimation controller 512 is configured to receive an estimate of a bearing angle of a wireless terminal from another access point and the location estimation controller is configured to estimate a location of the wireless terminal based on a location of intersection of the estimated bearing angle of the wireless terminal from its own reference point and the estimated bearing angle of the wireless terminal from the reference point of the second access point, para. 0178; as shown in figure 1, the wireless terminal 206 is located within an intersection of the beams 202, 204, 222, and 224).
(2) Regarding claim 3:
Steer further discloses spatial location device according to claim 1 or claim 2 wherein the processing of the RF signals takes place electronically and without moving parts (antenna beams 202 and 204 of the first access point 200 and the antenna beams 222 and 224 of the second access point 220 may rotate continuously in time (i.e. sweep around like a lighthouse) or in steps (e.g. in 1 degree steps) or may be directed to different locations in a discontinuous manner (e.g. with electronic steering) to a subset of all possible beaming angles, para. 0098, no moving part is needed for electronic steering).
(3) Regarding claim 4:
Steer further discloses the antenna array comprises at least a first sub-array and a second sub-array wherein the second sub-array is oriented substantially orthogonally to the first sub-array (dipole antenna pair 502 and 504 each having both horizontal components and vertical components is used to estimate a location of a wireless station in three dimensions. For example, in some embodiments a multi-beam antenna having two horizontal beam components and two vertical beam components is used and the received signal levels of the wireless signals generated by the two horizontal beam components are used to first estimate a bearing angle of a wireless station in a horizontal plane and then the received signal levels of the wireless signals generated by the two vertical beam components are used to estimate a bearing angle of the wireless station in a vertical plane that is aligned with a bearing line defined by the bearing angle in the horizontal plane, para. 0105).
(4) Regarding claim 5:
Steer further discloses the first sub-array is arranged to generate a first antenna lobe and the second sub-array is arranged to generate a second antenna lobe (as shown in figure 5, an access point comprises 2 pair of dipole antenna, and figure 1 discloses an access point (200 or 220) generate a pair of beams) wherein at least one of the first antenna lobe and the second antenna lobe has a shape which is substantially elongate in one plane and substantially narrower in a second, orthogonal, plane (as shown in figure 1, beams 202, 204, 222, and 224 all have elongated lobe in one plane and narrow in a second orthogonal plane (as evidence by Maltsev et al. (US 2014/0210666 A1), para, 0078, 137 and/or 147 may have a first beam-width in a first plane including axis 181 and perpendicular to axis 182, e.g., in a horizontal plane; and a second beam-width in a second plane including axis 182 and perpendicular to axis 181, e.g., a vertical plane)).
(5) Regarding claim 7:
Steer further discloses wherein a pointing angle of an antenna lobe of a first sub-array and a pointing angle of an antenna lobe of a second sub-array are independently controllable by electronic means (as shown in figure 5, each antenna element of dipole antenna 502 and 504 has their own respective varriable phase shifter 503-1, 503-2, 505-1, and 505-2, therefore each antenna is independently controlled, para, 0165).
(6) Regarding claim 8:
Steer further discloses the first sub-array is operably coupled to at least one of a first channel of the transmitter and a first channel of the receiver and the second sub-array is operably- coupled to at least one of a second channel of the transmitter and a second channel of the receiver (the receiver in the wireless terminal determines the strength of each subcarrier. The ratio of the strength of the distinct subcarriers sent from one beam to the distinct subcarriers on the other beam provides a measure of the location of the wireless terminal in relation to the beaming angle of the beams from the access point. For example, if the subcarriers from the two beams are measured to be of equal or nearly equivalent strength, then the wireless terminal is located on a line midway between the two beams. For a range of angles at or near the angle midway between the beams, the offset angle may be closely approximated by a linear relation to the received signal strength ratio, para. 0135; the examiner interprets the subcarrier that carries a beam as the claimed channel and each beam is transmitted on different sub-carrier).

Claims 2, 16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckworth (US 7,072,669 B1).
(1) Regarding claim 2:
Duckworth discloses a spatial location device for identifying a location of a user equipment within a coverage area, the spatial location device comprising: 
a beamforming subsystem (adaptive beamformer 32 in figure 3), 
a controller (adaptive weight calculator 31 in figure 3), 
an antenna array (antennas 30 in figure 3), and 
a receiver (control system 22 in figure 1); 
the beamforming subsystem being coupled to the controller, the receiver and the antenna array (as shown in figure 3), the beamforming subsystem being operable to process RF signals received from the user equipment by the antenna array and to provide the processed RF signals to the receiver to form at least two virtual antenna lobes (The antenna arrays can be electrically steered and may utilize adaptive or conventional beam forming. Each of the N antenna arrays 20 is connected electronically to the control system 22, col. 7, lines 32-50; The antennas 20 are directional and may have a narrow scan beam and/or use adaptive beam forming processes. The antennas pass signals from a particular direction while rejecting or suppressing signals from other directions. The scan beams of the antennas are steered electronically or mechanically in a coordinated pattern so that all scan the same volume of space simultaneously. When a signal 11 from a wireless device is detected, the control system 22 uses the accurate arrival time of the signal from each antenna 20 to determine the position of the wireless device 10, col. 3, line 63 – col. 4, line 6), wherein processing the RF signals comprises varying at least one characteristic of the RF signals in response to control signals from the controller to vary at least one pointing angle of the at least two virtual antenna lobes such that the at least two virtual antenna lobes intersect; wherein the controller is operable to determine a location of the user equipment based on the processed RF signals received by the receiver (The control system 22 may alternatively be specialized electronic circuitry designed for carrying out the control and calculation functions described in detail below. The control system 22 includes a beam control system 80, a detector and relative arrival time estimator 90, and a location estimator 100. The control system 22 sends signals to the antenna arrays 20, receives signals from the antenna arrays 20, and outputs the location of the wireless device 10, col. 7, lines 32-50; the angle of arrival data may be used to augment time of arrival position calculations by incorporation into calculations of position that include time of arrival data. The centroid of the coordinates of the volume formed by the intersection of the scan beams from each antenna also serves as a useful starting solution for the non-linear iterative robust inversion algorithm, col. 7, lines 4-7).
(2) Regarding claim 16:
Duckworth discloses a method of locating a user device, the method comprising: 
while angularly steering, electronically, in a first plane a first antenna lobe , measuring a radio-related parameter of a radio signal emanating from a user device to identify a first angular direction of the radio signal emanating from the user device (The present invention uses coordinated adaptive nulling of multipath on a plurality of antennas or a plurality of coordinated highly directional antennas to provide multipath-free direct signals from a transmitter in a given search volume, col. 3, lines 40-44; The antennas 20 are directional and may have a narrow scan beam and/or use adaptive beam forming processes. The antennas pass signals from a particular direction while rejecting or suppressing signals from other directions. The scan beams of the antennas are steered electronically or mechanically in a coordinated pattern so that all scan the same volume of space simultaneously, col. 3, line 63 - col. 4, line 2; the adaptive beamformer 32 electrically steers the scan beam of the array, such that the antenna is able to "look" for signals arriving from a defined direction,  col. 4, lines 48-51); 
while angularly steering, electronically, in a second plane, a second antenna lobe, measuring a radio-related parameter to identify a second angular direction of the same radio signal emanating from the same user device at substantially the same point in time (The antennas 20 are directional and may have a narrow scan beam and/or use adaptive beam forming processes. The antennas pass signals from a particular direction while rejecting or suppressing signals from other directions. The scan beams of the antennas are steered electronically or mechanically in a coordinated pattern so that all scan the same volume of space simultaneously, col. 3, line 63 - col. 4, line 2; the adaptive beamformer 32 electrically steers the scan beam of the array, such that the antenna is able to "look" for signals arriving from a defined direction,  col. 4, lines 48-51), 
determining an intersection of a first steered antenna lobe and a second steered antenna lobe (The control system uses the time of arrival information from each antenna to determine a position of the wireless device. Because the positions of the antennas and propagation speed of the signal are well known and the arrival time data is largely from direct path signals, the distance from each antenna to the wireless device can be calculated as a function of unknown location and emission time. With 4 or more measurements, the position (three quantities) and the emission time (one quantity), can be estimated, uniquely, thus determining the location of the transmitter. The centroid of the coordinates of the volume formed by the intersection of the scan beams from each antenna also serves as a useful starting solution for the non-linear iterative robust inversion algorithm, col. 6, line 54 – col. 7, line 7); and 
reporting, to a further process or system, a location of the user device based on the intersection (as shown in figures 1 and 7, control system 22 output location of wireless device, col. 8, lines 1-7).
(3) Regrading claim 18:
Duckworth further discloses the intersection is a point or a centroid within an area of overlap of the first steered antenna lobe and the second steered antenna lobe (the beam scan direction and location and orientation data can be used to calculate the centroid of the coordinates of the volume formed by the intersection of the scan beams from each antenna. This position serves as a useful starting solution for the non-linear iterative robust inversion algorithm. The location estimator outputs {circumflex over (x)}, the location of wireless device 10, col. 8, lines 49-55).
(4) Regarding claim 20:
Duckworth further discloses wherein the steering of an antenna lobe is used to identify an angular location of a user device by means of identifying a maximum value of a signal strength received from or by a user device (The present invention may utilize more complicated determinations of weights. For example, the weights applied to signals from various elements in an array may be chosen to maximize the direct path signal and to create nulls in the directions of multipath signals using well-known means, col. 5, lines 8-13; the examiner interprets to maximize the direct path signal as the claimed identifying a maximum value of a signal strength received from a user device).
(5) Regarding claim 21:
Duckworth further discloses the steering of a null within the antenna radiation pattern is used to identify an angular location of a user device by means of determining a minimum value of a signal strength of a radio signal received from or by a user device (the antennas may employ standard or adaptive beam forming techniques to allow nulling or rejection of signals from other (nearby) angles, FIG. 2 is a graph of a scan beam pattern of an antenna 20 according to the present invention. The origin or center of the graph represents the location of the directional antenna 20. The scan beam has a central lobe 26 and side lobes 27. Between the lobes 26, 27 are nulls 25, col. 4, lines 22-29, as the signal are rejected, the signal strength of a radio signal from the UE is minimum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 2013/0009821 A1).
(1) Regarding claim 11:
Steer discloses all subject matter of claim 4, but fails to explicitly disclose the antenna array further comprising a third sub-array which is independently steerable by electronic means in order to control a pointing angle of a third antenna lobe.
However, Steer discloses the access point 500 illustrated in FIG. 5 includes two dipole antennas in order to generate a multi-beam antenna pattern that includes two antenna beams, more generally access points in accordance with embodiments of the present invention may include any number and type of antennas that are capable of generating a multi-beam antenna pattern (para. 0174, each antenna 502 and 504 has individual phase shifter, therefore an additional antennas would also have individual phase shifter for independent steerable by the phase shifter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a third sub-array which is independently steerable by electronic means in order to control a pointing angle of a third antenna lobe for the benefit of improving the accuracy of the estimation of the location of the wireless terminal 206.
(2) Regarding claim 12:
Steer discloses all subject matter of claim 11, but fails to explicitly disclose the antenna array further comprising a fourth sub-array which is independently steerable by electronic means in order to control a pointing angle of a fourth antenna lobe.
However, Steer discloses the access point 500 illustrated in FIG. 5 includes two dipole antennas in order to generate a multi-beam antenna pattern that includes two antenna beams, more generally access points in accordance with embodiments of the present invention may include any number and type of antennas that are capable of generating a multi-beam antenna pattern (para. 0174, each antenna 502 and 504 has individual phase shifter, therefore an additional antennas would also have individual phase shifter for independent steerable by the phase shifter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a fourth sub-array which is independently steerable by electronic means in order to control a pointing angle of a fourth antenna lobe for the benefit of improving the accuracy of the estimation of the location of the wireless terminal 206.
(3) Regarding claim 13:
Steer discloses all subject matter of claim 11, but fails to explicitly disclose the controller further comprising means to provide independent electronic control of the pointing angle of the third antenna lobe.
However, Steer discloses the access point 500 illustrated in FIG. 5 includes two dipole antennas in order to generate a multi-beam antenna pattern that includes two antenna beams, more generally access points in accordance with embodiments of the present invention may include any number and type of antennas that are capable of generating a multi-beam antenna pattern (para. 0174, each antenna 502 and 504 has individual phase shifter, and paragraph 0174 states any number and type of antennas that are capable of generating a multi-beam antenna pattern, therefore an additional antennas would also have individual phase shifter for independent steerable by the phase shifter similar to antenna 502 and 504 by the controller).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the controller further comprising means to provide independent electronic control of the pointing angle of the third antenna lobe for the benefit of improving the accuracy of the estimation of the location of the wireless terminal 206.
(4) Regarding claim 14:
Steer discloses all subject matter of claim 12, but fails to explicitly disclose the controller further comprising means to provide independent electronic control of the pointing angle of the fourth antenna lobe.
However, Steer discloses the access point 500 illustrated in FIG. 5 includes two dipole antennas in order to generate a multi-beam antenna pattern that includes two antenna beams, more generally access points in accordance with embodiments of the present invention may include any number and type of antennas that are capable of generating a multi-beam antenna pattern (para. 0174, each antenna 502 and 504 has individual phase shifter, and paragraph 0174 states any number and type of antennas that are capable of generating a multi-beam antenna pattern, therefore an additional antennas would also have individual phase shifter for independent steerable by the phase shifter similar to antenna 502 and 504 by the controller).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the controller further comprising means to provide independent electronic control of the pointing angle of the fourth antenna lobe for the benefit of improving the accuracy of the estimation of the location of the wireless terminal 206.

Allowable Subject Matter
Claims 6, 9, 10, 15, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lundgreen et al. (US 2016/0007315 A1) discloses a ranging system using active radio frequency (RF) tones.
Maltsev et al. (US 2014/0210666 A1) discloses an apparatus, system and method of wireless communication via an antenna array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/16/2022